PER CURIAM.
This is an appeal from a summary final judgment rendered by the Circuit Court for Broward County, Florida, in favor of the defendants City of Fort Lauderdale and its employee, Stephen W. Brown, Jr.
The alleged cause of action involves issues of simple negligence. The cause arose out of a rear end collision between a vehicle driven by the defendant Brian G. Flynn and a vehicle occupied by the plaintiffs. The defendant Flynn allegedly struck the plaintiffs’ vehicle from the rear when it stopped at an intersection to allow an emergency vehicle to proceed through. The complaint alleges that the emergency vehicle was operated by the defendant Stephen W. Brown, Jr., as a police officer employed by the defendant City of Fort Lau-derdale and that such operation was conducted in a negligent manner and was a proximate cause of the collision.
Our review of the record leads us to the conclusion that the defendants City of Fort Lauderdale and Stephen W. Brown, Jr., did not conclusively demonstrate the absence of all genuine issues of material fact. It appears to us that there were genuine issues of fact relating to the alleged negligence of the defendant Brown and the causal connection between his conduct and the accident. The judgment is, therefore, reversed and the cause remanded for further proceedings consistent with this opinion. See Holl v. Talcott, Fla. 1966, 191 So.2d 40.
Reversed.
CROSS, C. J., and REED, J., concur.
ADAMS, ALTO (Ret.), Associate Judge, dissents.